Ed. F. McFaddin, Justice, dissenting. I cannot agree to an affirmance of the direct appeal in this case. The Majority—because of legal technicalities regarding reformation of gifts—is allowing a result to come about which is entirely opposite from the result which the Bank promised Richard Isaac Phillips. When Mr. Phillips went into the Citizens Bank in Jonesboro he had a conversation with the then President of the Bank, Mr. Morris L. McKinney. Mr. McKinney’s testimony is abstracted as follows: “I was formerly president of Citizens Bank of Jonesboro for a period of 27 or 8 years. I retired January 1, 1963. I became acquainted with Richard I. Phillips in the fall of 1962. He ivas a customer of the bank. He came in the bank one morning, came to my desk, visited with me perhaps 30 minutes or an hour and stated he would like to make a deposit. I can’t remember how the original deposit was made. My acquaintance continued a few months. .1 remember his obtaining the certificate of deposit in litigation. His account amounted to some $7,700. approximately, and he wanted to get some interest on part of that and decided he would place $4,000 of this account on time certificate at 4%. He stated he wanted his sister to have this money in event of his death and I told him that we could make the certificate .jointly-that is to either party-and he said that was the way he wanted it, so that was the way we fixed it. I think the certificate was made to him or Mamie Robertson. He voluntarily discussed-his personal affairs with me and stated that his sister in Kansas was very close to him and wanted him to come up there and live with her so she could take care of him as he was in ill health. He also stated that he had a son who was not very close to him-in fact, they had nothing in common. I don’t believe they even visited with each other, and he stated that he wanted his sister to have the money in event of his death. I thought the certificate of deposit as prepared would give the funds to the survivor in event of death of either one.” Mr. Phillips was advised by the banker that the certificate would go to Mamie Robertson in the event of his death. Mr. McKinney was of that opinion, and so advised Mr. Phillips. On that information and advice Mr. Phillips made the deposit. The Bank should correct the error of its President. All possible parties are before the Court: there is Norman Phillips, individually; Norman Phillips, as Executor of the Last Will and Testament of Richard Isaac Phillips; and also the Citizens Bank of Jonesboro. I think we should grant reformation. This deposit was more than a mere gift to Mamie Robertson: it was supposed to be a contract between the Bank and Mr. Phillips for the benefit of Mamie Robertson; and I think she is entitled to reformation. We granted reformation in Gray v. Gray, 233 Ark. 310, 344 S. W. 2d 329; and I think we should grant reformation in this case.